                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

D’ANDRE ALEXANDER
# 731077,
                                                    Case No. 2:16-CV-13293
             Plaintiff                              District Judge Mark A. Goldsmith
                                                    Magistrate Judge Anthony P. Patti
v.

NICHOLAS CALZETTA, FRED
GOVERN, ERICA HUSS,
DARRIN VIITALA, MANDI
SALMI, KENNETH NIEMISTO,
KRISTINE GIESEN, TERRY
MEDEN, CHAD LaCOUNT,
HANNA SAAD, DR. ROSEN, C/O
WATKINS, C/O LEWIS, C/O LEE,
C/O SLAUGHTER, C/O
HOUSTON, DAPHNE M.
JOHNSON and RICHARD
IDEMUDIA,

           Defendants.
___________________________________/

     ORDER DENYING PLAINTIFF’S OBJECTION TO DEFENDANT
     ROSEN’S ANSWER TO COMPLAINT/MOTION FOR DEFAULT
                     JUDGMENT (DE163)
      This matter is before the Court for consideration of Plaintiff’s objection to

Defendant Rosen’s answer to complaint/motion for default judgment (DE 163) and

Defendant Derek Rosen’s response (DE 164).

      On October 17, 2018, the Court entered an Order requiring Defendant Rosen

to show cause on or before October 29, 2018 for his failure to plead, respond or
file a motion in response to the complaint. (DE 156.) On October 24, 2018,

Defendant Rosen filed a response to the Court’s show cause order, explaining that

pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e(g)(1), he is not

required to “reply to any action brought by a prisoner” unless the court orders a

reply pursuant to 42 U.S.C. § 1997e(g)(2). (DE 157.) On October 25, 2018, the

Court entered an order vacating the order to show cause for good cause shown and

ordering Defendant Rosen to either file an answer or other response to Plaintiff’s

complaint or file a joinder in one or more of the pending dispositive motions, by

November 5, 2018. (Text-Only Order dated 10/25/18.) On November 5, 2018,

Defendant Rosen filed his answer with affirmative defenses to Plaintiff’s

complaint. (DE 159.) Accordingly, contrary to Plaintiff’s objection, Defendant

Rosen timely responded to the Court’s show cause order and timely filed an

answer to Plaintiff’s complaint, and Plaintiff’s objection to Defendant Rosen’s

answer is therefore DENIED.

      Further, on November 13, 2018, Plaintiff filed a request for clerk’s entry of

default as to Defendant Rosen “for failure to plead or otherwise defend” this case.

(DE 161.) On November 14, 2018, the Court Clerk filed a notice of denial of entry

of default as to Defendant Rosen because his answer was timely filed on

November 5, 2018. (DE 162.) Accordingly, having failed to obtain a Clerk’s

entry of default under Fed. R. Civ. P. 55(a), the Court may not consider a motion

                                         2
for default judgment under Rule 55(b)(2). See Devlin v. Kalm, 493 F. App’x 678,

685-86 (6th Cir. 2012) (“[I]t was procedurally improper for Plaintiff to move for

entry of default judgment without first obtaining an entry of default from the

clerk.”) (collecting cases). Accordingly, Plaintiff’s motion for default judgment

against Defendant Rosen is DENIED.

   IT IS SO ORDERED.


Dated: November 29, 2018               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on November 29, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
